Case 2:20-cv-04473-JFW-PVC Document 19 Filed 08/21/20 Page 1 of 1 Page ID #:111



   1

   2

   3

   4

   5

   6                                                                            JS-6
   7

   8                             UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11   VICTOR AGUIRRE,                                     Case No.: 2:20-cv-04473-JFW (PVCx)
                                                           Assigned to Hon. John F. Walter
  12
                    Plaintiff,                             ORDER GRANTING STIPULATION
  13         vs.                                           FOR DISMISSAL OF THE ENTIRE
                                                           ACTION
  14
       GOLDEN GROWTH PROPERTY INC.,
  15
                    Defendants.
  16

  17
             Based on the stipulation of the parties and for good cause shown:
  18

  19         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
  20
       all parties to bear their own fees and costs.
  21
             SO ORDERED.
  22

  23         DATED: August 21, 2020                        _______________________________
                                                           United States District Court Judge
  24

  25

  26

  27

  28

                                                       1
                                           [PROPOSED] ORDER
